Title: James Madison to John Hartwell Cocke, 9 February 1828
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Feby. 9. 1828
                            
                        

                        I inclose a letter from Mr. Egan covering a letter from Mr. Giles to the Visitors, and copy of a letter from
                            Mr. Jefferson to Mr Giles, as testimonial in favor of his application for the Chair of Mr. Long. As it appears to be the
                            wish of Mr Egan that the papers should be made known to the Visitors as soon as may be, it may be well that they be
                            communicated to our Colleagues as opportunities offer. The papers, are too much to be conveniently copied; and it might
                            not be proper to risk them, by a circulation thro’ the mail, to all our Colleagues in their dispersed situation With great
                            esteem & regard

                        
                            
                                James Madison
                            
                        
                    